internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------------------- ---------------------------------------------------- ----------------------- --------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-159212-05 date date legend decedent date date date trust ---------------------------- ---------------- ------------------ -------------------------- -------------------------------------------------------------------------------------------- ----------------------- ------------------------- --------------------- ------------------------- -------------------- ---------------------- -------------------------------- ----------------------------- ------------------------------ ---------------------- ------------------------------- ----------------------------------------------------- grandniece ----------------------------- niece nephew nephew nephew date child child child date trustee state statute state ------------ the facts and representations submitted are summarized as follows decedent this is in response to your authorized representative’s letter dated november plr-159212-05 dear -------------- requesting rulings on the income gift estate and generation-skipping_transfer gst tax consequences of a proposed judicial division of a_trust that is exempt from the application of the gst tax under sec_2601 of the internal_revenue_code died on date leaving a last will and testament dated date as amended by a codicil dated date collectively referred to as the will article iv of the will established trust for the benefit of grandniece niece nephew nephew and nephew collectively referred to as the initial beneficiaries article iv of the will provides that the trustees shall distribute the balance of the trust income remaining after the payment of certain charges and expenses as follows a 14ths to grandniece during her life and after her death or if she should predecease decedent then to the children of grandniece share and share alike during the term of the trust b 14ths to niece during her natural life and after her death or if she should predecease decedent then to grandniece during her natural life and after her death or if she should predecease decedent then to the children of grandniece share and share alike during the term of the trust c 14ths each to nephew and nephew during their respective lives and after their deaths or if they should predecease decedent then to grandniece during her life and after her death or if she should predecease decedent then to the children of grandniece share and share alike during the term of the trust d 14th to nephew during his life and after his death or if he should predecease decedent then to grandniece during her life and after her death or if she should predecease decedent then to the children of grandniece share and share alike during the term of the trust years after the death of the last survivor of the initial beneficiaries upon termination of the trust the trustees are directed to deliver all of the property and all undistributed_net_income and accumulations constituting the trust at that time after the payment of all charges and expenses to the children of grandniece share and share alike the initial beneficiaries are all deceased the last survivor of the initial beneficiaries was grandniece who died on date grandniece was survived by child child and child collectively referred to as the current beneficiaries accordingly trust will terminate on date twenty-one years after the date of grandniece’s death and the trust estate will be distributed to the current beneficiaries share and share alike if they are then living it is represented that no additions have been made to trust since september article iv of the will further provides that the trust shall terminate twenty-one the parties represent that the current beneficiaries have differing personal and plr-159212-05 financial situations and as a result have differing needs and desires concerning trust because the current beneficiaries have differing investment goals trustee proposes petitioning the local court to divide trust into three separate trusts of equal value resulting trusts each resulting trust will be held respectively for the benefit of child and his issue child and his issue and child and her issue the division will be accomplished by a pro_rata division of each asset of trust trustee will continue to serve as the trustee of the resulting trusts the dispositive terms of each resulting trust will be identical to the dispositive terms of trust except that the distributees of income will be limited to the current beneficiary for whom a resulting trust is set_aside or his or her respective issue upon the death of the last survivor of the family line for whom a resulting trust is set_aside the resulting trust will terminate if not already terminated and be divided equally among the remaining resulting trusts then in existence each resulting trust must terminate no later than date which is the termination_date of trust upon termination the principal of each resulting trust will be distributed to the current beneficiary for whom the resulting trust is established or if he or she is deceased to his or her then living issue per stirpes if neither the current beneficiary for whom the resulting trust is established nor any of his or her issue is then living the trust property will be distributed one-half to each of the other resulting trusts state statute provides in part that upon petition by a trustee beneficiary or any other interested person the court may for good cause shown after a hearing and upon notice to those interested persons as the court may direct divide a_trust into two or more separate trusts or may consolidate two or more separate trusts into a single trust upon such terms and conditions as it deems appropriate if the court finds that such consolidation or division a is not inconsistent with the intent of the settlor or testator with regard to any trust to be consolidated or divided b would facilitate administration of each trust and c would be in the best interest of all the beneficiaries of each trust and not materially impair their respective interests the following rulings have been requested the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will not cause trust or the three resulting trusts to lose their status as grandfathered trusts exempt from the gst tax and will not cause a distribution from or termination of any interest in trust or any of the three resulting trusts to be subject_to the gst tax the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will result in the resulting trusts being treated as separate trusts for federal_income_tax purposes plr-159212-05 the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will not result in the realization by trust the resulting trusts or a beneficiary of trust or the resulting trusts of any income gain_or_loss the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will result in the resulting trusts holding assets with the same basis they had at the time of the division and holding periods for all the assets allocated to each resulting trust that include trust’s holding_period the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will not cause any portion of the assets of trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of trust or the resulting trusts for federal estate_tax purposes and the proposed division of trust and the pro_rata allocation of each trust asset among the three resulting trusts will not constitute a transfer by any beneficiary of trust or the resulting trusts that will be subject_to federal gift_tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable ruling_request distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that any trust in existence on sec_26_2601-1 provides that a modification of the governing plr-159212-05 hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations before date the trustee has the discretion to distribute income and sec_26_2601-1 example involves a_trust that is irrevocable on or sec_26_2601-1 provides that for purposes of this section a in the present case trust was established and became irrevocable on based on the facts submitted and the representations made and provided that plr-159212-05 principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the identity of the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code date and there have been no additions made to the trust after date accordingly trust is exempt from the gst tax under sec_26_2601-1 the appropriate state court permits trustee to divide the trust into three separate trusts the division of the trust into three separate sub-trusts as described above will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the division will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the trust accordingly the proposed division of trust will not cause trust or the three resulting trusts to lose their status as grandfathered trusts exempt from the gst tax and will not cause a distribution from or termination of any interest in trust or any of the three resulting trusts to be subject_to the gst tax ruling_request sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date sec_661 provides generally that in any taxable_year there shall be sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is plr-159212-05 based solely on the facts submitted and representations made we conclude that as long as the resulting trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling_request allowed as a deduction in computing the taxable_income of a_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the trust realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 an exchange of property results in the realization of gain_or_loss under sec_1001 if based on the information submitted and the representations made the division of plr-159212-05 the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite trust into three resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 in addition the division of trust will not result in a material difference in the legal entitlements enjoyed by any of trust beneficiaries accordingly no gain_or_loss is recognized on the division of trust for purposes of sec_1001 ruling_request sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 that because sec_1001 does not apply to the proposed division of trust assets under based upon the information submitted and representations made we conclude sec_1_1015-2 provides that in the case of property acquired after plr-159212-05 sec_1015 the basis of the assets received by the three resulting trusts from trust will be the same after the division as the basis of those assets before the division furthermore pursuant to sec_1223 the holding_period of each asset in the resulting trusts will include the holding_period of that asset in the hands of trust the original trust ruling_request sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death property of any interest therein except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust does not constitute a transfer within the meaning of the beneficiaries of the resulting trusts will have in order for to apply the decedent must have made a transfer of sec_2038 provides generally that the value of the gross_estate shall sec_2511 provides that subject_to certain limitations the gift_tax applies sec_2501 imposes a tax for each calendar_year on the transfer of property by in this case upon the proposed division of trust into three resulting trusts each plr-159212-05 the same interest after the division as they had prior to the division we therefore conclude that the proposed division of trust will not cause the interest of any beneficiary of trust or the resulting trusts to be includible in the beneficiary’s gross_estate under ruling_request gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides in part that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax beneficiary will have substantially the same beneficial_interest as he or she had under trust prior to the division thus because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly the proposed division of trust and the pro_rata allocation of the assets of trust to the three resulting trusts will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter of the code provides that it may not be used or cited as precedent these rulings are directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-159212-05 being sent to your authorized representative pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy of letter for sec_6110 purposes copy of letter
